DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 3,580,055
White
United States Patent 5,067,343
Sullivan
United States Patent 9,428,914
Partis, Jr.
Admitted Prior Art
The Applicant
Trade of Plumbing – Phase 2
SOLAS

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of SOLAS, White, Sullivan, and Partis, Jr.

In constructing a home, apartment building, office building or other type of building that has a sewer distribution system, the piping comprising that system is checked for leaks. The following particular testing process is required in building codes1. A ten-foot standpipe is connected to the plumbing system and filled with water. The height of the 10-foot column of water in the standpipe applies a pressure of approximately 5 psi throughout the system. The level of the water in the standpipe is checked after a period of time, such an hour, to see if the level of water is lower. A drop in level indicates a leak in the plumbing system. 
This known standpipe will have a first axis and a top end.  Therefore, the admitted prior art teach a kit a for use in leak detection in plumbing construction comprising a standpipe.  
	The admitted prior art do not teach a transparent cylinder attached to the standpipe using a coupler.  However, it is known from SOLAS (page 30) to attach a funnel-type device to a tube in order to perform a water test on piping.  This funnel-type device will has a first end that is coupled to a tube.  Furthermore, the funnel-type device from SOLAS is not disclosed as being transparent and having markings.  However, from White it is known to use transparent cylinders (reference item 58) with incremental markings (indicia/graduations) so that the user can monitor the level of a liquid during a leak test.  See column 4 (lines 45-47) and column 5 (lines 30-39).  It is also clear from figure 1 in White that the transparent cylinder has a longitudinal axis and that the markings are arranged along an axis that is parallel to the longitudinal axis.
Therefore, the admitted prior art in view of  SOLAS and White teach a kit a for use in leak detection in plumbing construction comprising a standpipe, a transparent cylinder, wherein said transparent cylinder has an axis and incremental marks on said transparent cylinder parallel to said axis.
The admitted prior art, SOLAS, and White teach that leak testing on plumbing is performed using a 10-foot standpipe (approximately 300 cm) in order to obtain a 5 psi pressure head.  The admitted prior art, SOLAS, and White do not teach the use of a coupler.  However, from Sullivan it is known to provide a coupler having a connector (reference item 24) and a pair of clamps (reference item 25) to attach a funnel-type device (reference item 21) to an item that is being testing with a liquid.   It is clear from Sullivan that the coupler has a first end that connects to a first end of the funnel-type device.  It is clear from Sullivan that the coupler has a second end that connects to a top end of the item being tested.  The funnel-type device is filled with the liquid in order to obtain test pressure of about 5 psi.  The coupler forms a water-tight seal.  See column 4 (lines 27-39).  It is noted that Sullivan is silent as to what materials are used to make the connector.  However, the coupling must be leak-free so that the test liquid does not flow out between the funnel-type device and the item being tested.  With this in mind official notice is hereby taken that rubber (a flexible material) is commonly used to create a seal between two items.  One of ordinary skill would be motivated to use a flexible material such as rubber as the connector so that the water in the funnel-type device does not leak thus compromising the results of the leak test.  
	Therefore, the admitted prior art in view of SOLAS, White, and Sullivan teach a kit a for use in leak detection in plumbing construction comprising a standpipe, a transparent cylinder, wherein said transparent cylinder has an axis and incremental marks on said transparent cylinder parallel to said axis, and a flexible coupler operable to attach said transparent cylinder to said standpipe. 
comprise a fill pipe that can be connected to a known water supply would have been obvious to one of ordinary skill so that the standpipe can be filled with water without having to use/carry pails of water.  Finally, Partis, Jr. teach that it is known to use a "fill pipe" (reference item 12) having a first end and a second end.  The first end has a hose fitting (reference item 30) and the second end is curved.
	Therefore, the admitted prior art in view of SOLAS, White, Sullivan, and Partis, Jr. teach a kit a for use in leak detection in plumbing construction comprising a standpipe, a transparent cylinder, wherein said transparent cylinder has an axis and incremental marks on said transparent cylinder parallel to said axis, a flexible coupler operable to attach said transparent cylinder to said standpipe, and a fill pipe wherein said fill pipe has having a curved end.
The admitted prior art in view of SOLAS, White, Sullivan, and Partis, Jr. further teach or otherwise make obvious that the fill pipe is operable to fill said transparent cylinder and said standpipe with water when after said transparent cylinder is coupled by said flexible coupler to said standpipe and said standpipe and said transparent cylinder are filled with water by said fill pipe.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of the admitted prior art with the teachings of SOLAS, White, Sullivan, and Partis, Jr. in order to use a transparent cylinder attached to a standpipe for the predicable benefit of ensuring that the minimum total height of 
With regard to claim 9 the admitted prior art in view of SOLAS, White, Sullivan, and Partis, Jr. teach or otherwise suggest a method for testing plumbing construction for a leak, where the method includes the steps of attaching a standpipe to plumbing construction where the  standpipe has a top, attaching a transparent cylinder to said top of said standpipe, adding water to the standpipe and transparent cylinder, and observing a level of said water in said transparent cylinder over a period of time for a decline in said the level of water in said transparent cylinder, said decline in said level of water indicating a leak in said plumbing construction.
	With regard to claim 10 the admitted prior art in view of SOLAS, White, Sullivan, and Partis, Jr. teach a standpipe with a transparent cylinder are at least 300 cm in length, hanging a curved end of a fill pipe on said transparent cylinder, and filling said standpipe and at least a portion of said transparent cylinder with water from said fill pipe.
With regard to claim 11 the admitted prior art in view of SOLAS, White, Sullivan, and Partis, Jr. teach or suggest a standpipe with a top, a transparent cylinder with a first end, providing a flexible coupler having a first end and a second end, attaching a first end of said flexible coupler to said transparent cylinder, and attaching a second end of said flexible coupler said to said standpipe.
	With regard to claim 12 the admitted prior art in view of SOLAS, White, Sullivan, and Partis, Jr. do not mention using adhesives for attaching the coupler.  Official notice, however, is taken that adhesives are well known.  One of ordinary skill can select known adhesives; e.g., .
Response to Arguments
The applicant's arguments have been fully considered but they are not persuasive as they apply to Partis, Jr., White, and Carmody et al.
The applicant argues that Partis, Jr. is non-analogous art.  In response it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Partis, Jr. is reasonably pertinent as it is clearly shown to have a "fill tube"; i.e., a tube that can transport liquid such as water where the fill-tube has a curved end.   
The applicant argues that White is non-analogous art.  In response it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, White is reasonably pertinent as it is relied upon to show transparent cylinders with markings are known to be used to visually monitor the level of a liquid as part of a method to determine if a leak exists.
	It is noted that Carmody et al. is not stated in the updated grounds of rejection.  However. Carmody et al. was cited to show that using a hose was known to use a hose to fill a plumbing system when performing leak testing.  See column 1 (lines 15-30).  
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes "House Drainage" to DR. S & S.S. Ghandhy Government Engineering College which was available on the internet at https://slideplayer.com/slide/10528561/ noting an available date of at least 4 years ago which would mean sometime in 2017.  Slide 56 has been extracted to show the test device which is similar to that shown in SOLAS.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance 


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A review of various building codes shows that 10 feet is a minimum static head requirement and that testing can be done using a larger static head.